DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, or a joint inventor, regards as the invention.

Each of independent claims 1, 10 and 17 recite the limitation, “a selectively detachable deformable mirror”.  The meets and bounds of the phrase “selectively detachable” are unclear insofar as it is understood that all mirrors are at least capable of being removed by choice, typically without causing damage to the device or to the mirror, regardless of the amount of effort or downtime required for removal.
Examiner’s Note #1:  in the interest of expediting prosecution, it shall be assumed that the prior art inherently anticipates the phrase “selectively detachable” as long as there is no clear disclosure of a non-reversible attachment method of the deformable mirror to the apparatus (such as by adhesives or welding).



Claims 2-9, 11-16 and 18-20 are rejected under this section by virtue of their respective dependencies, thus incorporating the indefinite subject matter, and further for failing to remedy any of the noted deficiencies.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya2012 (US 2012/0228525 A1).

Regarding claim 1, Moriya2012 discloses an apparatus for generating EUV radiation (Figs.5, 25 and 28-30), including:
a) a droplet generator 26 configured to generate target droplets 27;
b) an excitation laser 3B configured to heat the target droplets 27 using excitation pulses to convert the target droplets to plasma;
c) a selectively detachable deformable mirror 3456 disposed in a path of the excitation laser (part of focus adjuster 345, Figs.25 and 28-30); and
d) a controller 5 configured to adjust parameters of the excitation laser 3B including a size of a pre-pulse and a main pulse of the excitation laser 3B by controlling the selectively detachable deformable mirror 3456 based on a feedback parameter (adjusting z-axis focal point via the mirror 3456 results in a different beam size at the plasma generation region 25, par.0154; also see step S111, Fig.5, and pars.0091 and 0149-0151, where the x, y and z directions of the focal point of the pre-pulse and main pulse are controlled based on the detected image of the target plume and main pulse).

With respect to claim 2, Moriya2012 further discloses that the feedback parameter is at least one of a position of a focal point of the excitation laser (Fig.5, S111, and pars.0149-0151 and 0154).

With respect to claim 3, Moriya2012 further discloses that the controller 5 is further configured to determine the parameter to be adjusted based on historical data relating to a variation in an excitation laser energy as a function of a variation in the parameter (deviation of pulse center from predetermined (historical) center of the plasma generation region 25, Fig.10).

With respect to claim 4, Moriya2012 further discloses that the controller 5 is further configured to control the selectively detachable deformable mirror 3456 to change an excitation laser wavefront of one or both the pre-pulse and main pulse based on a variation in an excitation laser wavefront profile generated by at least one preceding pulse (par.0154).


Claim(s) 10 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriya (US 2013/0119232 A1).
Regarding claim 10, Moriya discloses a method of controlling a feedback system of an EUV radiation source 2 (Figs.2-7), including:
a) providing a selectively detachable deformable mirror 358 disposed in a path of an excitation laser (Fig.2);
b) measuring a time delay between a pre-pulse and a main pulse from the excitation laser (par.0072);
c) performing an energy measurement by an energy detector 90 of a variation in an excitation laser energy used to convert target droplets 27 to plasma (S122), where the energy measurement includes a beam size of the pre-pulse and the main pulse of the excitation laser (Fig.7; also see par.0106, where the measurement of the “target” in Figs.3-5 is not the droplet, but the diffused target diameter as a proxy for the pre-pulse beam size at the plasma generation region 25; also see par.0091 where the correction of the pre-pulse, with the shared focusing optics 22, is a proxy for the main pulse focus, and therefore the main pulse beam size at the plasma generation region 25);
d) determining whether a variation in energy measurement is within a window of operation (S123); and
e) in response to a variation in energy measurement that is not within the window of operation of variation in energy measurement, automatically adjusting a configurable parameter of the selectively detachable deformable mirror 358 to set the variation in energy measurement within the window of operation (S124).

With respect to claim 16, Moriya further discloses generating, by a feedback system, a notification based on a new energy measurement information (S122) indicating the energy measurement is within the acceptable energy measurement range (S125).

Claim(s) 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 2015/0264792 A1).
Regarding claim 17, Suzuki discloses an EUV generating apparatus (Figs.1, 2, 5 and 13A-13C), including:
a) a droplet generator 26 configured to generate target droplets 27;
b) a beam transport system 34 including:
i) a radiation source 3 configured to adjust a time delay between a pre-pulse and a main pulse at a predetermined position (par.0094); and
ii) a selectively detachable deformable mirror 87 (as part of wavefront adjuster 81, Fig.2);
c) a wavefront aberration detector 57 configured to measure a variation in a wavefront corresponding to the excitation laser beam (pars.0106-0107 and 0224); and
d) a controller 58 coupled to the wavefront aberration detector 57 and programmed to:
	iii) determine whether the variation in wavefront measurement of radiation detected at the wavefront aberration detector 57 is within a window of operation (step S3300); and
	iv) automatically adjust a configurable parameter of the selectively detachable deformable mirror 87 in response to a determination that the detected variation in wavefront measurement is not within the window of operation (step S3400).

With respect to claim 18, Suzuki further discloses that the controller 58 is further configured to generate a wavefront profile of one of or both of the pre-pulse and main pulse (process of Fig.5 is continually performed, so at least the main pulse wavefront profile is generated).

With respect to claim 19, Suzuki further discloses that the controller 58 is configured to control the selectively detachable deformable mirror 87 to change the wavefront of one or both the pre-pulse and the main pulse based on a variation in the wavefront profile generated by at least one preceding pulse (process of Fig.5 is continually performed, thus subsequent pulses are corrected based on the measured wavefronts of the previous pulses).

With respect to claim 20, Suzuki further discloses that the controller 58 is further configured to determine the wavefront profile of one or both of the pre-pulse and the main pulse to be adjusted based on historical data relating to a variation in EUV energy as a function of variation in the parameter (predetermined wavefront Wt is the optimal detected wavefront such that the true wavefront at the focal point is optimal for maximum EUV power:  see at least par.0128).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya2012, as applied to claim 1 above.
With respect to claim 5, Moriya2012 does not specifically disclose the dimensions of the selectively detachable deformable mirror 3456.
However, the skilled artisan readily recognizes that the mirror is going to have a sufficient diameter for performing the desired beam width or waveform corrections.  Further, Suzuki states that it is interchangeable with other, routine mirrors as the wavefront adjuster 81.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Suzuki to have a diameter of the selectively detachable deformable mirror be in a range from about 13cm to about 17cm, since it has been held that, when the general conditions of the claim have been met, it is within the level of routine experimentation to find the optimum or workable range, absent a showing of a critical nature or unexpected result.

Claim 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya2012, as applied to claim 1 above, in view of Moriya2015 (2015/0334814 A1).

With respect to claim 6, Moriya2012 does not specifically disclose that the selectively detachable deformable mirror 3456 is divided into isolated deformable regions.
Moriya2015 teaches the practice of providing a wavefront adjuster 81 or 82 for an excitation laser (Fig.2) having either a variable-focus mirror (Figs.16A-16C) or a deformable mirror with a plurality of isolated deformable regions (Figs.19-20B).  In each case, the mirrors are capable of performing the same functions of correcting the excitation laser wavefront in order to optimize the EUV light output (pars.0166 and 0176).  One of ordinary skill in the art readily recognizes that the mirror with the isolated deformable regions would have the advantage of providing more complex surfaces in order to correct for a variety of aberrations that a continuous curvature could not (such as the variable-focus mirror which has a continuous curvature).
It would have been obvious to one of ordinary skill in the art at the time of the invention for Moriya to have isolated deformable regions, as taught by Moriya2015, in order to maximize EUV light output by correcting for the excitation laser wavefront distortions, as taught by Moriya2015.

With respect to claim 7, Moriya2015 does not specifically teach that the plurality isolated deformable regions have an adjustable tilt angle range with respect to an initial tilt angle of about +/-2 mrad.
Moriya2015 does teach that, in order for the mirror with the plurality of isolated deformable regions to function, each isolated deformable region is tiltable in order to change the surface shape of the mirror.  The skilled artisan readily recognizes that the mirror regions are going to have a sufficient tilt angle in order to achieve the disclosed goals of correcting the beam width or the wavefront distortion.  Further, given that the mirror regions are formed of piezo crystals 874, just as Applicants’ regions are, then it stands to reason that the range of motion is going to be similar.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the selectively detachable deformable mirror of Moriya2012, as modified by Moriya2015, to have an adjustable tilt angle of each region of the mirror be in a range from about +/-2.0 mrad, since it has been held that, when the general conditions of the claim have been met, it is within the level of routine experimentation to find the optimum or workable range, absent a showing of a critical nature or unexpected result.

With respect to claim 8, Moriya2015 does not specifically teach that the plurality isolated deformable regions are adjustable by adjusting a voltage in a range from about 1 VDC to 200 VDC.
Moriya2015 does teach that, in order for the mirror with the plurality of isolated deformable regions to function, each isolated deformable region is tiltable in order to change the surface shape of the mirror.  Although Moriya2015 does not specifically disclose the voltage control range, the skilled artisan readily recognizes that the mirror regions are going to require a voltage for control, given that the mirror regions are formed of piezo crystals 874, just as Applicants’ regions are, and the range of motion required is also similar since the corrections are being performed in the same manner for the same reasons in the same device.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Moriya2012, as modified by Moriya2015, to have a voltage adjustment range from about 1 VDC to about 200 VDC, since it has been held that, when the general conditions of the claim have been met, it is within the level of routine experimentation to find the optimum or workable range, absent a showing of a critical nature or unexpected result.

With respect to claim 9, Moriya2015 teaches that each of the isolated deformable regions is made of a piezo crystal 874, as a known, routine means in the art to provide precision control of minute distances and/or angles at sufficient spatial resolution.



Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moriya, as applied to claim 10 above, in view of Moriya2015 (2015/0334814 A1).

With respect to claim 12, Moriya does not specifically disclose that the selectively detachable deformable mirror 358 of the wavefront adjuster 350 has a plurality of isolated deformable regions, where each of the plurality isolated deformable regions have an adjustable tilt angle range with respect to an initial tilt angle of about +/-2 mrad.  Moriya specifies that the deformable mirror is a variable-focus mirror, where the curvature of the entire mirror is controlled simultaneously through pressure applied to a reflective diaphragm (Figs.28-30).
Moriya2015 teaches the practice of providing a wavefront adjuster 81 or 82 for an excitation laser (Fig.2) having either a variable-focus mirror (Figs.16A-16C) or a deformable mirror with a plurality of isolated deformable regions (Figs.19-20B).  In each case, the mirrors are capable of performing the same functions of correcting the excitation laser wavefront in order to optimize the EUV light output (pars.0166 and 0176).  One of ordinary skill in the art readily recognizes that the mirror with the isolated deformable regions would have the advantage of providing more complex surfaces in order to correct for a variety of aberrations that a continuous curvature could not (such as the variable-focus mirror which has a continuous curvature).
In order for the mirror with the plurality of isolated deformable regions to function, each isolated deformable region is tiltable in order to change the surface shape of the mirror.  Although Moriya2015 does not specifically disclose the angular range of the adjustable tilt angle, the skilled artisan readily recognizes that the mirror regions are going to have a sufficient tilt angle in order to achieve the disclosed goals of correcting the beam width or the wavefront distortion.  Further, given that the mirror regions are formed of piezo crystals 874, just as Applicants’ regions are, then it stands to reason that the range of motion is going to be similar.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Moriya to have isolated deformable regions, as taught by Moriya2015, and further for the selectively detachable deformable mirror to have an adjustable tilt angle of each region of the mirror be in a range from about +/-2.0 mrad, since it has been held that, when the general conditions of the claim have been met, it is within the level of routine experimentation to find the optimum or workable range, absent a showing of a critical nature or unexpected result.

With respect to claim 13, Moriya does not specifically disclose that the selectively detachable deformable mirror 358 of the wavefront adjuster 350 has a plurality of isolated deformable regions, where each of the plurality isolated deformable regions are adjustable by adjusting a voltage in a range from about 1 VDC to 200 VDC.  Moriya specifies that the deformable mirror is a variable-focus mirror, where the curvature of the entire mirror is controlled simultaneously through pressure applied to a reflective diaphragm (Figs.28-30).
Moriya2015 teaches the practice of providing a wavefront adjuster 81 or 82 for an excitation laser (Fig.2) having either a variable-focus mirror (Figs.16A-16C) or a deformable mirror with a plurality of isolated deformable regions (Figs.19-20B).  In each case, the mirrors are capable of performing the same functions of correcting the excitation laser wavefront in order to optimize the EUV light output (pars.0166 and 0176).  One of ordinary skill in the art readily recognizes that the mirror with the isolated deformable regions would have the advantage of providing more complex surfaces in order to correct for a variety of aberrations that a continuous curvature could not (such as the variable-focus mirror which has a continuous curvature).
In order for the mirror with the plurality of isolated deformable regions to function, each isolated deformable region is tiltable in order to change the surface shape of the mirror.  Although Moriya2015 does not specifically disclose the voltage control range, the skilled artisan readily recognizes that the mirror regions are going to require a voltage for control, given that the mirror regions are formed of piezo crystals 874, just as Applicants’ regions are, and the range of motion required is also similar since the corrections are being performed in the same manner for the same reasons in the same device.
It would have been obvious to one of ordinary skill in the art at the time of the invention for Moriya to have isolated deformable regions, as taught by Moriya2015, and further for the selectively detachable deformable mirror to have a voltage adjustment range from about 1 VDC to about 200 VDC, since it has been held that, when the general conditions of the claim have been met, it is within the level of routine experimentation to find the optimum or workable range, absent a showing of a critical nature or unexpected result.

With respect to claim 14, it is inherent in the nature of the selectively detachable deformable mirror of Moriya, as modified by Moriya2015, to modulate the amplitude of the voltage applied to one or more of the isolated deformable regions in order to adapt the corresponding tilt angle as needed (Fig.6 of Moriya; Figs.20A-20B of Moriya2015).

With respect to claim 15, the claim is obvious for the same reasons as parent claim 13, at least because the lack of antecedence for “voltage pulses” and “the pulse timing module” makes it impossible to determine what existing structure or function of the claimed invention is to be affected by any of the recited limitations.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art neither teaches nor reasonably suggests the additional limitation that the energy measurement includes measuring a spatial separation between the pre-pulse and the main pulse, as required by the combination as claimed.  In particular, the various US patent documents to Moriya and to Suzuki teach measuring only one of the pre-pulse and main pulse directly or indirectly, and inferring the properties of the other of the pre-pulse and main pulse based on the physical configuration of the system and known parameters.

Response to Arguments
The Examiner shall address the various outstanding issues in three parts:

Part A:  Applicants’ arguments with respect to the 35 USC 112(a) and (b) rejections have been fully considered.  The present amendments to the claims overcome all of the outstanding 35 USC 112(a) rejections, and overcome most of the outstanding 35 USC 112(b) rejections.  Specifically, all of the issues surrounding the confusion between measuring the EUV energy versus the excitation laser energy have been resolved by the present amendments to the claims.
However, Applicants’ have not addressed the outstanding 35 USC 112(b) rejections of claims 1-20 over the scope of the phrase “selectively detachable” when describing the deformable mirror.  As such, this particular rejection has been maintained, and the interpretation previously established by the Examiner has been maintained.
Further, the present amendment to claim 17 raised new issues under 112(b) insofar as the claim limitation attempts to equate a wavefront measurement and a beam size measurement, which appears nonsensical at face value.  Neither the Specification, nor the level of ordinary skill in the art, supports the equivalency of these two types of measurements.

Part B:  Applicant's arguments with respect to the anticipation of claim 10 by Moriya have been fully considered but they are not persuasive.  Applicants argue that Moriya teaches measuring the target 27, rather than the beam size of both pulses, and as such, cannot anticipate the claim.  The Examiner respectfully disagrees with this conclusion.
First, the Examiner wishes to point out that claim 10 requires that “the energy measurement includes a beam size of the pre-pulse and the main pulse of the excitation laser” (emphasis added).  This does not necessarily require that the beam size of the pre-pulse and/or the main pulse be measured directly.  The language specifies as little as a single measurement (the term “energy measurement” is singular, and the open-ended transition “comprising” allows for more than one measurement).  In other words, Moriya does not have to directly measure the beam size of either or both the pre-pulse and main pulse in order to anticipate the claim, nor are more than one measurement required - Moriya only needs to perform at least one “energy measurement” from which the beam size of both the pre-pulse and main pulse may be known or determined.

Second, Moriya detects (measures) an image of the diffused target, as excited by the pre-pulse, in the acquired image (par.0106, also see S107, subsequent to steps S105 and S106, after the target droplet is released, and after the pre-pulse laser has fired).  Moriya does not measure the target droplet, per se, as alleged by Applicants, since the size of the “target” is changing based on the size of the pre-pulse (the size of the target droplet is determined by the nozzle parameters and independent of the excitation laser).  Moriya then explains that the size (diameter) of the diffused target is proportional to the diameter of the pre-pulse of the excitation laser based on a +/- Z position of the focal point of the pre-pulse (par.0107).  The focal point of the pre-pulse, as influenced by the deformable mirror 358, is moved closer to the plasma generation region.  This means that the beam size of the pre-pulse at the plasma generation region is getting smaller, which is manifested by a smaller diffused target upon excitation by the pre-pulse.  As such, the “energy measurement” of the diffused target image “includes” the beam size of the pre-pulse at the plasma generation region 25.
Third, Moriya states in par.0091 that the focus (and thus the beam size at the plasma generation region) of the main pulse is known since the focus (and thus the beam size) of the pre-pulse is inferred from the diffuse target diameter and minimized.  This is because the pre-pulse and main pulse share the same focusing optics (and the illumination wavelengths of the pre-pulse and main pulse are known).
Therefore, in one “energy measurement”, Moriya indirectly measures the beam size of the pre-pulse and presumes a priori the beam size of the main pulse.  As such, the energy measurement of Moriya includes the beam size of both the pre-pulse and the main pulse.
For at least these reasons, Applicants’ arguments are not persuasive.
Part C:  Claims 17-20 remain anticipated by Suzuki at least because the present amendment to the claim does not make sense, for reasons as noted above.  As such, the clear, known meaning of “wavefront measurement” was relied upon in order to expedite prosecution.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884



/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884